Citation Nr: 0028390	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-14 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to July 
1953.  He died in February 1997.  The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1998 rating decision of the Regional Office (RO) 
that denied the appellant's claim for service connection for 
the cause of the veteran's death.


REMAND

The Board notes that on the July l999 substantive appeal, the 
appellant requested a personal hearing before a Board Member 
at the local RO.  However, there is no indication in the 
record that she was afforded a hearing before a member of the 
Board.  In July 1999, the Board advised the appellant that 
she had the option of a "videoconference hearing."  The 
appellant was notified that a videoconference hearing was 
scheduled for January 11, 2000.  However, she did not appear 
at the scheduled hearing.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991).  
Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The appellant should be scheduled to 
appear at a personal hearing before a 
member of the Board sitting at the RO as 
soon as it may be feasible.  She should 
be asked to submit any other information, 
evidence, or arguments that may be 
pertinent to this appeal at that time.

The purpose of this remand is to ensure due process of law. 
No action by the appellant is required, until she is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


